


Exhibit 10.44




Agreement Regarding Termination of Nomination and Standstill Agreement


This Agreement Regarding Termination of Nomination and Standstill Agreement,
dated as of February 17, 2016 (the “Agreement”), is entered into by and among
Town Sports International Holdings, Inc., a Delaware corporation (the
“Corporation”), PW Partners Atlas Fund III LP (“Atlas Fund III”), PW Partners
Master Fund LP (“PW Master Fund”), PW Partners Atlas Funds, LLC (“Atlas Fund
GP”), PW Partners, LLC (“PW Master Fund GP”), PW Partners Capital Management LLC
(“PW Capital Management”), Patrick Walsh (“Mr. Walsh” and collectively, with
Atlas Fund III, Atlas Fund GP, PW Master Fund, PW Master Fund GP and PW Capital
Management, the “PW Group Shareholders”), HG Vora Special Opportunities Master
Fund, Ltd. (“HG Vora Master Fund”), HG Vora Capital Management, LLC (“HG Vora
Capital Management”), Parag Vora (“Mr. Vora” and collectively, with HG Vora
Master Fund and HG Vora Capital Management, the “HG Vora Group Shareholders”
(each of the Corporation, the PW Group Shareholders and the HG Vora Group
Shareholders, a “Party” to this Agreement, and collectively, the “Parties”).


RECITALS


WHEREAS, the Corporation, the PW Group Shareholders and the HG Vora Group
Shareholders are party to a Nomination and Standstill Agreement, dated as of
March 24, 2015 (the “Nomination and Standstill Agreement”); and


WHEREAS, the Corporation, the PW Group Shareholders and the HG Vora Group
Shareholders wish to set forth their agreement that the Nomination and
Standstill Agreement has terminated as set forth below.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing it is hereby agreed as
follows:  


1. Termination. The Parties agree that (a) the Nomination and Standstill
Agreement has terminated and (b) neither the Corporation, the PW Group
Shareholders or the HG Vora Group Shareholders (individually or collectively)
has any rights, claims (including under Section 2 thereof) or obligations under
or pursuant to the Nomination and Standstill Agreement; and (c) the Nomination
and Standstill Agreement has no further force and effect, in each case, except
that the provisions of Section 9(a) (but excluding the last sentence thereof)
through Section 18 of the Nomination and Standstill Agreement shall survive such
termination.


2. Miscellaneous.


(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


(b) Counterparts. This Agreement may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
Parties, notwithstanding that not all Parties are signatories to the same
counterpart.




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the Parties has executed this Agreement, or caused
the same to be executed by its duly authorized representative as of the date
first above written.


TOWN SPORTS INTERNATIONAL HOLDINGS, INC.


/s/    Kieran Sikso                    
Name: Kieran Sikso
Title: Vice President of Finance


 
















































































[Signature Page to Agreement]






--------------------------------------------------------------------------------




PW GROUP SHAREHOLDERS


PW PARTNERS ATLAS FUND III LP


By: PW Partners Atlas Funds, LLC
General Partner


By: /s/ Patrick Walsh                    
Name: Patrick Walsh
Title: Managing Member and Chief Executive Officer


PW PARTNERS MASTER FUND LP


By: PW Partners, LLC
General Partner


By: /s/ Patrick Walsh                    
Name: Patrick Walsh
Title: Managing Member and Chief Executive Officer


PW PARTNERS ATLAS FUNDS, LLC


By: /s/ Patrick Walsh                    
Name: Patrick Walsh
Title: Managing Member and Chief Executive Officer


PW PARTNERS, LLC


By: /s/ Patrick Walsh                    
Name: Patrick Walsh
Title: Managing Member and Chief Executive Officer


PW PARTNERS CAPITAL MANAGEMENT LLC


By: /s/ Patrick Walsh                    
Name: Patrick Walsh
Title: Managing Member and Chief Executive Officer


PATRICK WALSH


/s/ Patrick Walsh                     
Name: Patrick Walsh


























[Signature Page to Agreement]






--------------------------------------------------------------------------------




HG VORA GROUP SHAREHOLDERS


HG VORA SPECIAL OPPORTUNITIES MASTER FUND, LTD


By: /s/ Parag Vora                     
Name: Parag Vora
Title: Director


HG VORA CAPITAL MANAGEMENT, LLC


By: /s/ Parag Vora                    
Name: Parag Vora
Title: Director


PARAG VORA


/s/ Parag Vora                         
Name: Parag Vora








































































[Signature Page to Agreement]




